706 N.W.2d 199 (2005)
People
v.
Allen.
No. 128473.
Supreme Court of Michigan.
December 5, 2005.
Application for Leave to Appeal.
SC: 128473, COA: 252379.
On order of the Court, the application for leave to appeal the March 24, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
KELLY, J., would peremptorily vacate the second conviction for assault with intent to murder based on People v. Hooper, 152 Mich.App. 243, 394 N.W.2d 27 (1986).